Title: To John Adams from John Taylor, 24 April 1814
From: Taylor, John
To: Adams, John


				
					Sir
					Virga. Caroline County, port Royal April 24 1814
				
				Lest any letter of December the 24th. last, in answer to yours of the 12th. of the same month, may not have come to hand, I mention it, in acknowledging the receipt of yours of the 9th. inst. with the discourses on Davila, you are so good as to present me.   Truth having been the object of the enquiry you mention, it is a publick misfortune and a matter of regret to me; as it is hard to find and difficult to keep; that any circumstances should prevent  a detection of my errors by a gentleman so well qualified for the office, both by talents and a purity of motives; especially as the inequality between the combatants would probably have called into the field, an abler champion on the side I have espoused.  The appearance of the political essay in the sixth century of the enquiry (being that you mention as composed at the request of the legislation of North Carolina) happened as follows. The original,  still in my possession, was given to me about thirty years past by a gentleman of that State, as a publick paper of great merit, calculated to instruct a young man, and worthy of preservation for the benefit of posterity: In revising many years afterwards, the materials I possessed for enlightening my mind as to the principles of our government, this paper presented itself, and forcibly claimed the right to which the donor supposed it to be entitled, against which claim I saw no objection, as it had been both written and published for the benefit of a State. It was therefore quoted literally, without any intentional diminution, or the addition of an extract from any other work. Many years ago, I saw in the newspapers exact copies of several passages in this work, and a suggestion that Mr: Wythe was possessed of some similar composition of yours. Whence these newspaper paragraphs came I know not, for I never gave a copy of a line from the original, but I inferred from their accuracy, that copies existed, taken perhaps when the form of government for North Carolina was under consideration. To Mr: Wythe I applied personally (informing him of the paper in my possession) to know if he had one of a similar kind; and he declared that he had not, nor any recollection of what the newspapers had suggested. Of  I never heard of the printed discourse before the receipt of your letter.The enquiry contains no extract from any work of yours, the Defence excepted; and the extracts from this were carefully selected with a view to place in its true light, and not to misrepresent the political system of the author.That “time should destroy the imaginations” of so imperfect and transitory a being as man, is probably one of nature’s resources for bestowing on his mind activity and health. Unable himself to endure its assaults, he is equally unable to produce a material or moral work possessed of that capacity. Swift even predicts the overthrow of Newton’s principia, though built upon unchangeable materials. How infinitely unprobable is it, that political systems, resting upon a changeable complication of physical and moral circumstances, should be durable?I am with great respect and perfect esteem, Sir, / Your mo: obt: Sert.
				
					John Taylor
				
				
			